Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



In view of the appeal brief decision filed on 1/18/22 PROSECUTION IS HEREBY REOPENED.  Office action set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2400                                                                                                                                                                                                        
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 11, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abedini et al (U.S. Pub No. 2019/0014569 A1) in view of Seol et al. (U.S. Pub No. 2016/0006122 A1)



1. Abedini creates a channel resource allocation method, comprising: establishing, by a first network device, at least two links between the first network device and a second network device, wherein each link supports beamforming data transmission [par 0047, 0049, 0122, For example, access nodes 105 (first and second network devices) may interface with the core network 130 through a first set of backhaul links 132 (e.g., S1, etc.). Access nodes 105 may communicate with one another over a second set of backhaul links 134 (e.g., X2, etc.) either directly or indirectly (e.g., through core network 130). Such backhaul links 134 may be wired or wireless. In addition, such backhaul links may form a backhaul network to relay traffic from a UEF at an originating access node 105 to an ANF at an access node 105 with a wired connection to the desired network.  As a result, signal processing techniques, such as beamforming, may be used to coherently combine energy and overcome path losses at these frequencies. Further, wireless communication links achieved through beamforming may be associated with narrow beams (e.g., “pencil beams”) that are highly directional, minimize inter-link interference, and provide high-bandwidth links between access nodes]; obtaining, by the first network device, a millimeter-wave radio channel resource between the first network device and the second network device; dividing the millimeter-wave radio channel resource into a plurality of slots, wherein each slot is for data transmission on one link [fig 3, par 0062, 0063, 0070, The backhaul network 300 may include a number of access nodes 105 that communicate over a number of different communication links 325, where the communication links 325 may be associated with a same or different set of wireless resources. The access nodes 105 may be examples of the access nodes 105 described in reference to FIGS. 1 and/or 2.  For example, a frame structure 405 may be supported by a RAT (e.g., a mmW RAT) and be used to coordinate signaling and resource allocation in a wireless backhaul network, such as backhaul network 200 or backhaul network 300 as described with reference to FIGS. 2 and 3, or backhaul network 401. Within frame structure 405, a frame may occupy a time slot 410, and each frame may include control portions 415 (e.g., a portion that includes downlink control and a portion that includes uplink control at the beginning and end of the frame, respectively) and a data portion 420 (e.g., a portion that is used for the transmission of uplink and downlink data)], and wherein two adjacent slots correspond to two different links [par 0070, Due to high resource demand, the ANF 630 may wish to also use resources from its adjacent links (e.g., links 610, 615), and may transmit a request message for additional resources, and the indication messages 640, 645 may be transmitted in response to the request message], and transmitting, by the first network device, data on a corresponding link in the plurality of slots wherein transmitting the data comprises: sending, by the first network device, first information directly to the second network device via one of the at least two links [par 0072,  An access node 105 within backhaul network 401 may communicate with one or more other access node 105 using one or more node functions, such as an ANF and a UEF, as described with reference to FIGS. 2 and 3. Accordingly, communication may take place between a first access node 105 using an ANF and one or more access nodes 105 using a UEF over communication links 225-a. Fig. 3 and para. [0064] access node 105-g and access node 105-h may communicate over communication links 325-e and 325-f that provide topological redundancy for the backhaul network 300.], and another one of the least two links [0064 325-f that provide topological redundancy for the backhaul network 300. In some cases, communication links 325-e and 325-f may be associated with different sets of resources, where the resources are cooperatively allocated according to a schedule established by the ANFs].
         Abedini does not explicitly disclose: sending, by the first network device, second information directly to the second network device via another one of the least two links.
	In an analogous art Seol show sending, by the first network device, second information directly to the second network device via another one of the least two links [par 0093 BS performs burst scheduling for determining resource allocation for burst transmission together with a link adaptation operation including an operation for determining an MCS level to be used when the burst is transmitted through the par 0006,  In order to secure the wide frequency band, a super high frequency, that is, a millimeter (mm) wave system is introduced. As the transmission frequency becomes higher, the wavelength of a radio wave becomes shorter. Accordingly, when antennas are configured at half wavelength intervals], sending, by the first network device, first information directly to the second network device via one of the at least two links [ fig 3, par 0053, 0035, A multi-beam may be operated according to each cell or each sector 20. In order to support one or more MSs while acquiring a beamforming gain, the BS 100 forms one or more transmission beams/reception beams for downlink/uplink while simultaneously or sequentially sweeping the transmission beams/reception beams in different directions. For example, the BS 100 simultaneously forms N reception beams directing in N directions during N slots. In another example, the BS 100 sequentially forms N reception beams directing in N directions during N slots while sweeping them.  the BS 300 selects an ith beam 302 for the MS 310 and transmits the same signal to the MS 310 by simultaneously and additionally using an i−1th beam and an i+1th beam at both sides of the ith beam 302. That is, by superposing three unitary beams, a superposed beam having a wider beam width is formed. The maximum number of superposed unitary beams is limited according to the number of RF paths of the BS 300]. 



6. Abedini and Seol creates the channel resource allocation method according to claim 1, wherein the at least two links comprise a first link and a second link, wherein the channel resource allocation method further comprises: obtaining, by the first network device, reference information of the second network device [Abedini, par 0079,  At block 535, the first ANF at the first access node 515 may determine a demand for backhaul communication link resources and identify that additional resources are needed at the first ANF. In some cases, the first ANF may predict a pending need for particular resources, such as time slots defined by the schedule 400 that are dedicated to the first communication link 510. The determination of demand may include link quality measurements to gauge the channel conditions and the corresponding transmission rate. The determination of demand may also be based on queuing load, for instance. The first ANF may evaluate these properties on one single link or on multiple links (e.g. if the ANF multiplexes its resource over these multiple links]; and changing, by the first network device based on the reference information, a first slot to a second slot when the first link is faulty, wherein the first slot is allocated to the first link, and wherein the second slot corresponds to the second link [par 0042, 0104, Thus, when load conditions change or when the network topology changes, e.g. due to changes in channel conditions, link failure or addition/departure of nodes, the resources may be redistributed to swiftly and locally shift resources in response to availability and demand. A first subset 850 of resources 840 are dedicated for the primary communication link 812. A second subset 855 of resources 840 are dedicated for the auxiliary communication links 814, 816. For example, the first subset 850 includes resources at time intervals n+1, n+3, etc., and the second subset 855 includes resources at time intervals n, n+2, n+4, etc. In other examples, the synchronized frame structure 800 may be divided into additional subsets of resources 840 depending on the network topology].


7. Abedini and Seol demonstrates the channel resource allocation method according to claim 1, wherein establishing the at least two links comprises: broadcasting, by the first network device, a first message, wherein the first message comprises capabilities of a plurality of beamforming links supported by the first network device [Abedini, par 0048, 0049, 0043, Wireless communications systems are widely deployed to provide various types of communication content such as voice, video, packet data, messaging, broadcast, and so on. As a result, signal processing techniques, such as beamforming, may be used to coherently combine energy and overcome path losses at these frequencies. Further, wireless communication links achieved through beamforming may be associated with narrow beams (e.g., “pencil beams”) that are highly directional, minimize inter-link interference, and provide high-bandwidth links between access nodes]; receiving, by the first network device, a response message from the second par 0055, The second ANF, if it is not using some of its dedicated resources, may signal to the first ANF, via the UEF for example, that such resources are available to be used. Upon receiving the response from the second ANF, the first ANF may schedule data to be transmitted using those available resources. The first ANF may transmit an indication back to the second ANF that all or a subset of the second ANF's available resources have been selected, and the second ANF may refrain from using the selected resources]; and establishing, by the first network device, the at least two links between the first network device and the second network device based on the response message [par 0056, The backhaul network 200 may include a number of access nodes 105 that communicate over a number of different communication links 225, where the communication links 225 may be associated with a same or different set of wireless resources. The access nodes 105 may be examples of the access nodes 105 described in reference to FIG. 1. The backhaul network 200 may support the use of one or more node functions to enable efficient resource allocation for wireless backhaul communications]

Claim 11, claim 11 is rejected using the same rationales as in claim 1.  Regarding claim 11, Abedini teaches A channel resource allocation apparatus, comprising: a memory configured to store instructions; and a processor coupled to the memory and configured to execute the instructions [0199] and Abedini and Seol disclose all the limitations as discussed in the rejection of claim 1, and therefore apparatus claim 11 is rejected using the same rationales.


18. Abedini and Seol creates the channel resource allocation apparatus according to claim 11, further comprising at least one antenna array, wherein the transceiver is configured to: transmit data using one antenna array; or transmit data to the second network device using two or more antenna arrays [Abedini par 0120,  The receiver 1010 may be an example of aspects of the transceiver 1335 described with reference to FIG. 13. The receiver 1010 may utilize a single antenna or a set of antennas].


20. Abedini and Seol disclose the channel resource allocation apparatus according to claim 18, wherein a transmission mechanism between the two or more antenna arrays comprises time division multiplexing, frequency division multiplexing, code division multiplexing, and spatial multiplexing [Abedini, par 0011,   the selecting one or more of the available resources comprises selecting one or more of time-multiplexed resources, frequency multiplexed resources, code division multiplexed resources, spatially multiplexed resources, or any combination thereof]



Claims 2, 3, 8, 12, 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Abedini et al. (U.S. Pub No. 2019/0014569 A1) in view of Seol et al. (U.S. Pub No. 2016/0006122 A1) in further view of Kim et al. (U.S. Pub No. 2018/0146439 A1).


2. Abedini  and Seol discloses the channel resource allocation method according to claim 1, wherein dividing the millimeter-wave radio channel resource comprises dividing, by the first network device link [0070, 0104, Within frame structure 405, a frame may occupy a time slot , and each frame may include control portions 415 (e.g., a portion that includes downlink control and a portion that includes uplink control at the beginning and end of the frame, respectively) and a data portion 420 (e.g., a portion that is used for the transmission of uplink and downlink data). For instance, each time slot 410 may include a downlink control channel in a first sub-slot, a downlink or uplink data channel in a second sub-slot, and an uplink control channel in a third sub-slot. In some examples, a time slot 410 may represent a frame or a subframe. A first subset 850 of resources 840 are dedicated for the primary communication link 812. A second subset 855 of resources 840 are dedicated for the auxiliary communication links 814, 816. For example, the first subset 850 includes resources at time intervals n+1, n+3, etc., and the second subset 855 includes resources at time intervals n, n+2, n+4, etc. In other examples, the synchronized frame structure 800 may be divided into additional subsets of resources 840 depending on the network topology], 
 	Abedini and Seol fail to show the millimeter-wave radio channel resource into the plurality of slots in a time- division duplex (TDD) manner.
 	In an analogous art Kim show the millimeter-wave radio channel resource into the plurality of slots in a time- division duplex (TDD) manner [par 0335, 0420, In LTE, different transmission methods of the synchronization signal are used depending on a time division duplex (TDD) and a FDD. For example, in the TDD subframe structure 3607 determined in units of 15 kHz subcarrier spacing as shown in FIG. 36, the base station may transmit the synchronization block 3606 through continuous OFDM symbols that do not collide with the uplink control channel section].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Abedini, Seol, and Kim because provide a method for adjusting transmission and reception bandwidth of a terminal in a cellular wireless communication system.



3. Abedini and Seol teaches the channel resource allocation method according to claim 1, wherein transmitting the data further comprises: determining, by the first network device, an optimal link in the at least two links [Adedini par 0042, 0043, when load conditions change or when the network topology changes, e.g. due to changes in channel conditions, link failure or addition/departure of nodes, the resources may be redistributed to swiftly and locally shift resources in response to availability and demand. To reduce interference with other signals, frequencies different from those used for the access network may be used to establish wireless backhaul links. To reduce interference with other signals, frequencies different from those used for the access network may be used to establish wireless backhaul links. In another example, the same frequencies may be used for both access and backhaul network (e.g., in an integrated access and backhaul (IAB) network, or a self-backhauling network)]; sending, by the first network device, the first information in a first slot corresponding to the [Abedini par 0087, 0089, The auxiliary communication links 610, 615 may be assigned a second subset of resources by the schedule 400. The auxiliary communication links 610, 615 may utilize the same subset of resources because they may be separated enough spatially that they will not interfere with one another. The ANF 630 of the primary communication link 605 (e.g., access node 620) may receive a first indication message 640 regarding the occupancy/availability of resources on the first auxiliary communication link 610 and a second indication message 645 regarding the occupancy/availability of resources on the second auxiliary communication link 615. Due to high resource demand, the ANF 630 may wish to also use resources from its adjacent links (e.g., links 610, 615), and may transmit a request message for additional resources, and the indication messages 640, 645 may be transmitted in response to the request message]; sending the second information in a second slot corresponding to a link other than the optimal link, wherein the second information is to maintain transmissibility between the first network device and the second network device [par 0168, At block 1710 the second base station 105 may receive, at the UEF, from the first ANF, a request message indicating that additional backhaul resources are requested at the first ANF. The operations of block 1710 may be performed according to the methods described herein];
 	Abedini and Seol fail show sending, by the first network device, the data directly to the second network device via the optimal link; and continuing, by the first network 
 	In an analogous art Kim show sending, by the first network device, the data directly to the second network device via the optimal link; and continuing, by the first network device when the optimal link becomes faulty, to send the data directly to the second network device via the link other the optimal link[par 0005, 0415, the base station divides time into uplink and downlink resources in the same frequency resource, the base station dynamically determines time resources of uplink and downlink according to the data traffic characteristics required in the uplink and downlink. Therefore, a subframe or slot structure considered for downlink data transmission in the 5G communication system is designed to include a downlink control channel, a downlink data channel, a GAP section, and an uplink control channel in one subframe or slot].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Abedini, Seol, and Kim because provide a method for adjusting transmission and reception bandwidth of a terminal in a cellular wireless communication system.

8. Abedini and Seol conveys the channel resource allocation method according to claim 1, Abedini and Seol fail to show wherein the second network device comprises at least first virtual terminal device and second virtual terminal device, and wherein establishing the at least two links between the first network device and the second network device comprises* establishing, by the first network device, a line of sight (LOS) beamforming 
 	In an analogous art KIM show wherein the second network device comprises at least first virtual terminal device and second virtual terminal device, and wherein establishing the at least two links between the first network device and the second network device comprises’ establishing, by the first network device, a line of sight (LOS) beamforming path between the first network device and the first virtual terminal device; and establishing a non-LOS beamforming path between the first network device and the second virtual terminal device [par 0206, For example, when array channel thresholds T.sub.Q are divided based on LOS and NLOS in FIG. 5, array 19 may secure LOS channels with terminals 1 and K only, and thus the transmit beamformer 610 may perform transmit beamforming with the two terminals. Also, the transmit beamformer 610 does not transmit a transmit signal to a terminal 2 which is adjacent to an array 19 but does not secure an LOS channel, thereby preventing waste of transmit power].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Abedini, Seol, and KIM because this provide a terminal-oriented virtual cell based on a selective beamforming of a distributed antenna array.

12. Abedini and Seol create the channel resource allocation apparatus according to claim 11, Abedini fail to show wherein the processor-executable instructions, when executed by the processor, further cause the processor to divide the millimeter-wave 
 	In an analogous art Kim show wherein the processor-executable instructions, when executed by the processor, further cause the processor to divide the millimeter-wave radio channel resource into the plurality of slots in a time- division duplex (TDD) manner [par 0335, 0420, In LTE, different transmission methods of the synchronization signal are used depending on a time division duplex (TDD) and a FDD. For example, in the TDD subframe structure 3607 determined in units of 15 kHz subcarrier spacing as shown in FIG. 36, the base station may transmit the synchronization block 3606 through continuous OFDM symbols that do not collide with the uplink control channel section].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Abedini, Seol, and Kim because provide a method for adjusting transmission and reception bandwidth of a terminal in a cellular wireless communication system.


13. Abedini and Seol creates the channel resource allocation apparatus according to claim 11, wherein the processor-executable instructions, when executed by the processor, further cause the processor and transceiver to: determine an optimal link in the at least two links[par 0042, 0043, when load conditions change or when the network topology changes, e.g. due to changes in channel conditions, link failure or addition/departure of nodes, the resources may be redistributed to swiftly and locally shift resources in response to availability and demand. To reduce interference with other signals, frequencies different from those used for the access network may be used to establish wireless backhaul links. To reduce interference with other signals, frequencies different from those used for the access network may be used to establish wireless backhaul links. In another example, the same frequencies may be used for both access and backhaul network (e.g., in an integrated access and backhaul (IAB) network, or a self-backhauling network)]; 
 	Abedini and Seolfail show sending, by the first network device, the data directly to the second network device via the optimal link; and continuing, by the first network device when the optimal link becomes faulty, to send the data directly to the second network device via the link other the optimal link, and send the second information in a second slot corresponding to a link other than the optimal link, wherein the second information is to maintain a heartbeat, and wherein a length of the second slot is shorter than a length of the first slot.
 	In an analogous art Kim show sending, by the first network device, the data directly to the second network device via the optimal link; and continuing, by the first network device when the optimal link becomes faulty, to send the data directly to the second network device via the link other the optimal link[par 0005, 0415, the base station divides time into uplink and downlink resources in the same frequency resource, the base station dynamically determines time resources of uplink and downlink according to the data traffic characteristics required in the uplink and downlink. Therefore, a subframe or slot structure considered for downlink data transmission in the 5G communication system is designed to include a downlink control channel, a downlink data channel, a GAP section, and an uplink control channel in one subframe or slot], and send the second information in a second slot corresponding to a link other than the optimal link, wherein the second information is to maintain a heartbeat, and wherein a length of the second slot is shorter than a length of the first slot [par 0086, 0416, The length of the slot is 0.5 ms, and the length of the subframe is 1.0 ms. A radio frame 114 is the time domain unit composed of ten subframes. The minimum transmission unit in the frequency domain is a subcarrier (subcarrier spacing=15 kHz), and the entire system transmission bandwidth is composed of N.sub.BW subcarriers 104. Thus, the lengths of time during which a downlink signal and an uplink signal are transmitted in a subframe or slot may be different. Therefore, it may be difficult to transmit the synchronization signal at the same absolute time position without collision with the UL Tx interval or the GAP section in the subframe or slot regardless of all the subcarrier spacing values].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Abedini, Seol, and Kim because provide a method for adjusting transmission and reception bandwidth of a terminal in a cellular wireless communication system.


Claims 4, 5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Abedini et al. (U.S. Pub No. 2019/0014569 A1)  in view of Seol et al. (U.S. Pub No. 2016/0006122 A1) in further view of Yu et al. (U.S. Pub No. 2017/0142702 A1).



 	In an analogous art Yu show further comprising: obtaining, by the first network device, reference information of the second network device, wherein the reference information comprises at least one of a signal-to-noise ratio (SNR), a packet loss rate, channel state information (CSI), a channel quality indicator (CQD), a data packet transmission delay, or a quality of service (QoS) at a system layer and an application layer [par 0011, Thus, the scheduling and the uplink control signaling fed back by the terminal are relatively in time, e.g., Acknowledge/Negative-Acknowledge (ACK/NACK) of Hybrid Automatic Retransmission reQuest (HARQ) and Channel State Information (CSI). As such, feedback delay of the air interface may be reduced, and the scheduling efficiency is increased. However, as to the TDD, the different uplink-downlink configurations lead to complex design. In addition, the TDD mode has the advantages of uplink/downlink channel reciprocity, which may greatly simplify the obtaining of the CSI]; and adjusting, by the first network device based on the reference information, a length of a slot allocated to each link [par 0094, F/G. 6 needs a Slight modification, e.g., after CP is added to each symbol, the lengths of slot, subframe and radio frame are all changed]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Abedini, Seol and Yu because this would to provide an in-band duplex communication method.



5. Abedini, Seol,  and Yu teaches The channel resource allocation method according to claim 4, further comprising using, by the first network device, the reference information to dynamically adjust time-frequency resources on links in different beamforming directions [Abedini, par 0049, Some wireless communications systems may operate in millimeter wave (mmW) frequency ranges, e.g., 28 GHz, 40 GHz, 60 GHz, etc. Wireless communication at these frequencies may be associated with increased signal attenuation, e.g., path loss, which may also be influenced by various factors, such as temperature, barometric pressure, diffraction, etc. As a result, signal processing techniques, such as beamforming, may be used to coherently combine energy and overcome path losses at these frequencies. Further, wireless communication links achieved through beamforming may be associated with narrow beams (e.g., “pencil beams”) that are highly directional, minimize inter-link interference, and provide high-bandwidth links between access nodes], wherein obtaining the reference information comprises: obtaining, by the first network device, the reference information by .



7. 	 Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abedini et al. (U.S. Pub No. 2019/0014569 A1) in view of Seol et al. (U.S. Pub No. 2016/0006122 A1)in further view of KIM et al. (U.S. Pub No. 20170026093 A1).

8. Abedini and Seol conveys the channel resource allocation method according to claim 1, Abedini fail to show wherein the second network device comprises at least first virtual terminal device and second virtual terminal device, and wherein establishing the at least two links between the first network device and the second network device comprises* establishing, by the first network device, a line of sight (LOS) beamforming path between the first network device and the first virtual terminal device; and establishing a non-LOS beamforming path between the first network device and the second virtual terminal device.
 	In an analogous art KIM show wherein the second network device comprises at least first virtual terminal device and second virtual terminal device, and wherein establishing the at least two links between the first network device and the second network device comprises’ establishing, by the first network device, a line of sight (LOS) beamforming path between the first network device and the first virtual terminal device; and establishing a non-LOS beamforming path between the first network device and the par 0206, For example, when array channel thresholds T.sub.Q are divided based on LOS and NLOS in FIG. 5, array 19 may secure LOS channels with terminals 1 and K only, and thus the transmit beamformer 610 may perform transmit beamforming with the two terminals. Also, the transmit beamformer 610 does not transmit a transmit signal to a terminal 2 which is adjacent to an array 19 but does not secure an LOS channel, thereby preventing waste of transmit power].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Abedini, Seol, and KIM because this provide a terminal-oriented virtual cell based on a selective beamforming of a distributed antenna array.


8. 	 Claim 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Abedini et al. (U.S. Pub No. 2019/0014569 A1) in view of Seol et al. (U.S. Pub No. 2016/0006122 A1) in further view of RYU et al. (U.S. Pub No. 2016/0087877 A1).

9. Abedini and Seol discloses the channel resource allocation method according to claim 1, Abedini and Seol fail to show wherein the first network device comprises at least one antenna array, wherein transmitting the data comprises simultaneously transmitting, by the first network device, data to the second network device on the at least two links using two or more antenna arrays, and wherein a transmission mechanism between the two or more antenna arrays comprises time division 
 	In an analogous art Ryu show wherein the first network device comprises at least one antenna array, wherein transmitting the data comprises simultaneously transmitting, by the first network device [par 0095, The base station transceiver module(s) 750 maybe configured to communicate bi-directionally, via the antenna(s) 755, with one or more UEs or apparatuses described herein. The base station 105-d-1 may, for example, include multiple base station antennas 755 (e.g., an antenna array) that may facilitate beamforming and directional communications using the directional, first RAT], data to the second network device on the at least two links using two or more antenna arrays, and wherein a transmission mechanism between the two or more antenna arrays comprises time division multiplexing, frequency division multiplexing, code division multiplexing, and spatial multiplexing[par 0124, A are commonly referred to as CDMA2000 Ix, Ix, etc. IS-856 (TIA-856) is commonly referred to as CDMA2000 IxEV-DO, High Rate Packet Data (HRPD), etc. UTRA includes Wideband CDMA (WCDMA) and other variants of CDMA. A TDM A system may implement a radio technology such as Global System for Mobile Communications (GSM). An OFDMA system may implement a radio technology such as Ultra Mobile Broadband (UMB), Evolved UTRA (E-UTRA)].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Abedini Seol, and RYU because this provides a methods, and/or apparatuses for a base station initiated control mechanism for supporting a supplemental link.


9. 	 Claim 10, 17, 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Abedini et al. (U.S. Pub No. 2019/0014569 A1) in view of Seol et al. (U.S. Pub No. 2016/0006122 A1) in further view of Gao et al. (U.S. Pub No. 2016/0190686 A1).


10.  Abedini and Seol creates the channel resource allocation method according to claim 1, Abedini and Seol fail to show further comprising: broadcasting, by the first network device, a second message, wherein the second message comprises a capability for tracing a plurality of beams supported by the first network device; receiving, by the first network device, a response message from the second network device based on the second message; and tracing, by the first network device, the link based on the response message.
 	In an analogous art Gao show further comprising: broadcasting, by the first network device, a second message, wherein the second message comprises a capability for tracing a plurality of beams supported by the first network device; receiving, by the first network device, a response message from the second network device based on the second message; and tracing, by the first network device, the link based on the response message[par 0009, a beam tracking training auxiliary sequence unit of a current beam link, a beam tracking training auxiliary sequence unit of a proximate selectable beam link of the current beam link, and a beam tracking training auxiliary sequence unit of a first backup beam link], a response message by from the abstract and when it is determined according to a reception detection result of the enhanced beam tracking training auxiliary sequence that it is necessary to switch to a backup beam link, transmitting, by the beam tracking initiator, first link switching information to the beam tracking responder]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Abedini, Seol, and GAO because this would provide a beam tracking method, apparatus, and system, so as to ensure rapid discovery and to switch from an optimal link to a backup link in time, or switch from a backup link to an optimal link, thereby effectively improving a throughput of a system link.

17. Abedini and Seol creates the channel resource allocation apparatus according to claim 11, Abedini and Seol  fail to show wherein the processor-executable instructions, when executed by the processor, further cause the processor and transceiver to: broadcast a first message, wherein the first message comprises capabilities of a plurality of beamforming links supported by the channel resource allocation apparatus; receive a response message from the second network device based on the first message; and establish the at least two links between the channel resource allocation apparatus and the second network device based on the response message.
 	In an analogous art Gao show wherein the processor-executable instructions, when executed by the processor, further cause the processor and transceiver to: par 0009, a beam tracking training auxiliary sequence unit of a current beam link, a beam tracking training auxiliary sequence unit of a proximate selectable beam link of the current beam link, and a beam tracking training auxiliary sequence unit of a first backup beam link]; and establish the at least two links between the channel resource allocation apparatus and the second network device based on the response message[abstract and when it is determined according to a reception detection result of the enhanced beam tracking training auxiliary sequence that it is necessary to switch to a backup beam link, transmitting, by the beam tracking initiator, first link switching information to the beam tracking responder]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Abedini, Seol, and GAO because this would provide a beam tracking method, apparatus, and system, so as to ensure rapid discovery and to switch from an optimal link to a backup link in time, or switch from a backup link to an optimal link, thereby effectively improving a throughput of a system link.


19. Abedini and Seol disclose the channel resource allocation apparatus according to claim 11, Abedini and Seol fail to show wherein the processor-executable instructions, when executed by the processor, further cause the processor and transceiver to: 
 	In analogous art Gao show wherein the processor-executable instructions, when executed by the processor, further cause the processor and transceiver to: broadcast a second message, wherein the second message comprises a capability for tracing a plurality of beams supported by the channel resource allocation apparatus[par 0009, a beam tracking training auxiliary sequence unit of a current beam link, a beam tracking training auxiliary sequence unit of a proximate selectable beam link of the current beam link, and a beam tracking training auxiliary sequence unit of a first backup beam link]; receive a response message from the second network device based on the second message; and trace the link based on the response message[abstract and when it is determined according to a reception detection result of the enhanced beam tracking training auxiliary sequence that it is necessary to switch to a backup beam link, transmitting, by the beam tracking initiator, first link switching information to the beam tracking responder]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Abedini, Seol, and GAO because this would provide a beam tracking method, apparatus, and system, so as to ensure rapid discovery and to switch from an optimal link to a backup link in time, or switch from a backup link to an optimal link, thereby effectively improving a throughput of a system link.


10. 	 Claims 14, 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Abedini et al. (U.S. Pub No. 2019/0014569 A1), Seol et al. (U.S. Pub No. 2016/0006122 A1) in further view of Gates et al. (U.S. Pub No. 2015/0288558 A1) in view of Yu et al. (U.S. Pub No. 2017/0142702 A1).



14. Abedini and Seol defines the channel resource allocation apparatus according to claim 11, Abedini and Seol fail to show wherein the processor-executable instructions, when executed by the processor, further cause the processor and transceiver to: obtain reference information of the second network device, wherein the reference information comprises at least a signal-to-noise ratio (SNR) at a system layer and an application layer; and adjust, 
 	In an analogous art Gates show wherein the processor-executable instructions, when executed by the processor, further cause the processor and transceiver to: obtain reference information of the second network device, wherein the reference information comprises at least a signal-to-noise ratio (SNR) at a system layer and an application layer; and adjust [par 0079, The plurality of failure layers may include a first layer and a second layer. In one embodiment, the plurality of failure layers may include a service layer (e.g., covering performance-related issues associated with providing a payment processing service), a network layer (e.g., covering networking issues related to providing network connections to end users of the payment processing system), an application layer (e.g., covering application issues for applications required to provide the payment processing system), a virtualization layer (e.g., covering virtual machine issues), a computing systems layer (e.g., covering physical processor hardware issues), a storage systems layer (e.g., covering physical storage hardware issues), a temperature control layer (e.g., covering temperature regulation issues affecting the computing and storage hardware), and a power delivery layer (e.g., covering power delivery issues to the computing and storage hardware)]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Abedini, Seol, and Gates because methods for automatically generating a report in response to detecting performance and/or availability issues that occur throughout multiple layers of a networked computing environment.
 	Abedini, Seol, and Gates fail to show based on the reference information, a length of a slot allocated to a link such that the processor increases or decreases the length of the slot when the reference information indicates that the SNR on the link increases or decreases, respectively.
 	In an analogous art Yu show based on the reference information, a length of a slot allocated to a link such that the processor increases or decreases the length of the slot when the reference information indicates that the SNR on the link increases or decreases, respectively [par 0094, FIG. 6 needs a slight modification, e.g., after CP is added to each symbol, the lengths of slot, subframe and radio frame are all changed)|



15. Abedini, Seol, Gates, and Yu reveal the channel resource allocation apparatus according to claim 14, wherein the processor-executable instructions, when executed by the processor, further cause the processor and transceiver to: obtain the reference information by negotiating with the second network device; or obtain the reference information using a monitoring result of quality of each link [par 0079, The determination of demand may include link quality measurements to gauge the channel conditions and the corresponding transmission rate. The determination of demand may also be based on queuing load, for instance. The first ANF may evaluate these properties on one single link or on multiple links (e.g. if the ANF multiplexes its resource over these multiple links). This evaluation may include measurements of DL link quality and load and UL link quality and load. The UL load may, for instance, be signaled to the ANF via UL transmission requests 540 (e.g., scheduling requests). In some examples, the access node 515 may use machine learning, past historical data, or other more global data to estimate demand for resources on the first communication link 510]. 


s 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Abedini et al. (U.S. Pub No. 2019/0014569 A1) Seol et al. (U.S. Pub No. 2016/0006122 A1) in further view of Gates et al. (U.S. Pub No. 2015/0288558 A1) in view of Yu et al. (U.S. Pub No. 2017/0142702 A1) in further view of Kim et al. (U.S. Pub No. 2018/0146439 A1)


16. Abedini, Gates, Seol, and Yu display the channel resource allocation apparatus according to claim 14, Abedini, Gates, and Yu fail to show wherein the at least two links comprise a first link and a second link, and wherein the processor executable instructions, when executed by the processor, further cause the processor to determine, based on the reference information, that when the first link is faulty, a slot allocated to the first link is changed to a slot corresponding to the second link.
 	In an analogous art Kim show wherein the at least two links comprise a first link and a second link, and wherein the processor executable instructions, when executed by the processor, further cause the processor to determine, based on the reference information, that when the first link is faulty, a slot allocated to the first link is changed to a slot corresponding to the second link [par 0005, 0415, the base station divides time into uplink and downlink resources in the same frequency resource, the base station dynamically determines time resources of uplink and downlink according to the data traffic characteristics required in the uplink and downlink. Therefore, a subframe or slot structure considered for downlink data transmission in the 5G communication system is designed to include a downlink control channel, a downlink data channel, a GAP section, and an uplink control channel in one subframe or slot].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings Abedini, Gates, Seol, and Kim because provide a method for adjusting transmission and reception bandwidth of a terminal in a cellular wireless communication system.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2400                                                                                                                                                                                                        2